DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group II in the reply filed on April 19, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The election of species requirement is withdrawn.  The full scope of the claims was searched and examined.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on May 6, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-9 and 21-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to methods of treating prostrate cancer comprising administering a TLK1B inhibitor and an antiandrogen.  The specification and claims disclose the specific TLK1B inhibitors of claim 3 (which are all phenothiazine antipsychotics) and the antiandrogens of claim 5.  These specific inhibitors do not fully describe a genus of any and all TLK1B inhibitors and any and all antiandrogens, and the combinations thereof.  The specification further discloses in paragraph [0125] that not all phenothiazine antipsychotics are TLK1B inhibitors.  The specification also only discloses the combination of J54 (a phenotyhiazine antipsychotic) and bicalutamide (an antiandrogen) for the claimed treatment of prostate cancer.  The disclosure does not describe the claimed invention in sufficient detail that the skilled artisan would reasonably conclude that the inventor had possession of the claimed genus, which is all combinations of all TLK1B inhibitors and antiandrogens.  The skilled artisan would not reasonably conclude from the limited disclosure that the genus of pharmaceutical compositions claimed would treat prostate cancer.  The skilled artisan would not reasonably conclude that the inventors have possession of the claimed genus.  The claim does not have adequate support in the written disclosure.  For this reason, the claims fail to comply with the written description requirement.
6.	Claims 1-9 and 21-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment (non-prophylactic) of prostate cancer, does not reasonably provide enablement for the prevention of prostate cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, in re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).
MPEP 2194.01(a) states “There are many factors to be considered when determining
whether there is sufficient evidence to support a determination that a disclosure does
not satisfy the enablement requirement and whether any necessary experimentation is
undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating and preventing prostate cancer.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The specification and state of the art provide guidance on how to treat prostate cancer non-prophylactically.

Neither the specification nor the state of the art provide a teaching on how to prevent prostate cancer.  The state of the art does not recognize that prostate cancer can be prevented.  See reference of Prostate Cancer Prevention.

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to test the
compositions and have the results indicate that the scope of compositions can prevent prostate cancer.  For this reason, it is determined that the full scope of the claims is not enabled.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-9 and 21-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to analogs of a TLK1B inhibitor and/or antiandrogen.  The specification does not provide a definition for the term “analog.”  The state of the art recognizes that “analog” is a compound having a structure similar to that of another compound.  See reference of Structural Analog.  Thus, the structural limitations of the claimed compositions cannot be ascertained.  Additionally, the skilled artisan cannot ascertain what structural modifications would result in compounds that have the utility required to inhibit TLK1B and/or androgen.  For this reason, the metes and bounds of the claims cannot be ascertained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626